                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION


 JOHN HAMBRIGHT, II                               )
 #567780,                                         )
                                                  )
         Petitioner,                              )
                                                  )          NO. 1:20-cv-00083
 v.                                               )
                                                  )          JUDGE CAMPBELL
 WARDEN SHAWN PHILLIPS,                           )
                                                  )
         Respondent                               )

                                MEMORANDUM AND ORDER


       On January 22, 2021, the Court observed that there was reason to believe the Petition in

this habeas action was untimely and that Petitioner had not alleged sufficient facts to state a viable

claim for habeas relief. Accordingly, the Court ordered Petitioner to show cause why the case

should not be dismissed as untimely and to file an amended petition setting forth the facts

underlying his claim that his trial counsel was constitutionally ineffective. (Doc. No. 3).

       Petitioner now moves the Court to appoint counsel to assist in the preparation of his

amended petition. (Doc. No. 9). Under federal law, counsel “may” be appointed in Section 2254

proceedings “[w]henever the United States magistrate judge or the court determines that the

interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). As indicated by the permissive

language of the statute, appointment of counsel in a non-capital habeas case is generally

discretionary with the district court. Mira v. Marshall, 806 F.2d 636, 638 (6th Cir. 1986). There

is no constitutional right to counsel in a habeas proceeding. Post v. Bradshaw, 422 F.3d 419, 423

n.1 (6th Cir. 2005). Appointment of counsel in a habeas proceeding is mandatory only if the

district court determines that an evidentiary hearing is required. Lemeshko v. Wrona, 325 F. Supp.




      Case 1:20-cv-00083 Document 10 Filed 02/12/21 Page 1 of 2 PageID #: 40
2d 778, 787 (E.D. Mich. 2004); Rule 8(a), Rules Gov’g § 2254 Cases. Generally speaking, the

appointment of counsel in a habeas case is granted only in “exceptional” circumstances, such as

when a petitioner has made a colorable claim but lacks the means to adequately investigate, prepare

or present the claim. Lemeshko, 325 F. Supp. 2d at 788 (citing Johnson v. Howard, 20 F. Supp. 2d

1128, 1129 (W.D. Mich. 1998)); see also Thirkield v. Pitcher, 199 F. Supp. 2d 637, 653 (E.D.

Mich. 2002) (noting that the appointment of counsel is justified “if, given the difficulty of the case

and the litigant’s ability, [he] could not obtain justice without an attorney, [he] could not obtain a

lawyer on [his] own, and [he] would have had a reasonable chance of winning with a lawyer at

[his] side” (quoting Forbes v. Edgar, 112 F.3d 262, 264 (7th Cir. 1997)).

       At this stage, it is not clear that Petitioner has a colorable claim for relief or even that his

claim is subject to review rather than being barred by the statute of limitations. There is no reason

to believe that the case presents any unusual complexities, problems, or conflicts that require the

appointment of counsel, and no evidentiary hearing is currently anticipated. Petitioner offers no

extraordinary reason—or any reason at all—for requiring the assistance of counsel at this point.

Because Petitioner has failed to demonstrate that the interests of justice require appointment of

counsel at this time, his motion (Doc. No. 9) is DENIED, without prejudice to his ability to raise

the issue again should circumstances warrant, or the Court’s ability to raise the issue itself.

       It is so ORDERED.



                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                  2

     Case 1:20-cv-00083 Document 10 Filed 02/12/21 Page 2 of 2 PageID #: 41
